DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/12/22 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments, the applicant states on pages 8-10 that Yokogawa discloses a common electrode leading wire disposed on a different layer than the gate line, since if they are disposed on the same layer, they will be in electrical contact. However, the examiner relies on Kim to modify the layout of Yokogawa, which discloses an arrangement where the common electrode leading wire is on the same layer as the gate line but is not in electrical contact with the gate line. Further, the applicant states on pages 10-12 that the bypass line BL and the common electrode line SL may not be equated to the claimed common electrode leading wire. The examiner respectfully disagrees, as the bypass line BL at least has ends that extend in a direction overlapping the gate line, as disclosed in Figure 6C. Further, the signal line SL which is also equated to the common electrode leading wire extends in a direction overlapping the gate line. The examiner acknowledges that the common electrode line SL is not provided in the same layer as the gate line; however, the portion of the bypass line BL is disposed in the same layer as the gate line, where the signal line BL and bypass line BL are both connected to one another and so may be equated to the claimed common electrode leading wire together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 15-16, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa (US Publication No.: US 2015/0331270 A1 of record) in view of Kim et al (US Patent No.: US 9,638,949 B1 of record, “Kim”). 
Yokogawa discloses an array substrate (Figures 1-4), comprising:
A display region for displaying an image (Figure 1, display region ACT; Paragraph 0020);
A non-display region (Figure 1, outer edge of LPN that is not a part of the display region ACT);
A register provided in the non-display region (Figure 1, register GD);
A gate line provided in the display region and extending along a first direction (Figure 1, gate line G); and
A gate signal output line, provided in the non-display region and having a first end and a second end, the first end of the gate signal output line being connected to the register, and the second end of the gate signal output line being connected to the gate line at a side of the gate line in a second direction perpendicular to the first direction (Figures 3-4, gate signal output line 41/42 is connected in a second vertical direction, where the first end of the gate signal output line 41/42 is connected to the register GD via lines 20/30; Paragraph 0051); 
A gate insulating layer covering the gate line, the gate signal output line being provided on the gate insulating layer (Yokogawa, Figure 8, gate line G, gate insulating layer 11, gate signal output line 42). 
Yokogawa fails to disclose a common electrode leading wire, provided in a same layer as the gate line, and extending in a direction crossing the gate line; and a gate insulating layer covering the common electrode leading wire. 
However, Kim discloses a similar substrate comprising a common electrode leading wire, provided in a same layer as the gate line, and extending in a direction crossing the gate line; and a gate insulating layer covering the common electrode leading wire (Kim, Figures 6A-6B, common electrode leading wire SL/BL, gate insulating layer GI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include common electrode leading wire as 
Yokogawa also fails to explicitly disclose that the register is a shift register.
However, Kim discloses a similar substrate where the register is a shift register (Kim, Column 9, l.51-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the register as disclosed by Yokogawa to be a shift register as disclosed by Kim. One would have been motivated to do so for the purpose of providing a scan signal to all of the gate line without experiencing transistor deterioration (Kim, Column 27, l.54-67). 

Regarding Claim 2, Yokogawa in view of Kim discloses the array substrate according to claim 1, further comprising: a jumper pad, wherein the second end of the gate signal output line is connected to the jumper pad at a side of the jumper pad in the second direction, and the gate line is connected to the jumper pad at a side of the jumper pad away from the non-display region in the first direction (Yokogawa, Figure 4, as annotated below). 

    PNG
    media_image1.png
    399
    588
    media_image1.png
    Greyscale


Regarding Claim 4, Yokogawa in view of Kim discloses the array substrate according to claim 2, wherein: the gate signal output line comprises a lead-out section and a transfer section, and each of the lead-out section and the transfer section comprises a first end and a second end, and the first end of the lead-out section is connected to the shift register, the second end of the lead-out section is connected to the first end of the transfer section, the second end of the transfer section is connected to the gate line through the jumper pad, and an angle between the transfer section and the gate line is within a range of 45° to 90° (Figure 4, as annotated below, where the angle is within the claimed range). 

    PNG
    media_image2.png
    399
    588
    media_image2.png
    Greyscale


Regarding Claim 5, Yokogawa in view of Kim discloses the array substrate according to claim 4, wherein the non-display region comprises a circuit region and a transfer region, the transfer region is located between the display region and the circuit region, the transfer section of the gate signal output line and the jumper pad are located in the transfer region (Yokogawa, Figure 4, as annotated below).
Yokogawa fails to disclose that the common electrode leading wire is provided in the transfer region.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include common electrode leading wire as disclosed by Kim. One would have been motivated to do so for the purpose of creating a touch sensing signal thereby manufacturing a touch display panel (Kim, Column 6, l.42-52).

    PNG
    media_image3.png
    399
    588
    media_image3.png
    Greyscale


Regarding Claim 6, Yokogawa in view of Kim discloses the array substrate according to claim 1, further comprising: a data line, provided in a same layer as the gate signal output line (Yokogawa, Figure 1, data line S; Figure 8, data line S is provided in the same layer as the gate signal output line 42).

Regarding Claim 7, Yokogawa in view of Kim discloses the array substrate according to claim 4, wherein: the gate signal output line further comprises an intermediate section, a first end of the intermediate section is connected to the second end of the lead-out section, a second end of the 

    PNG
    media_image4.png
    399
    588
    media_image4.png
    Greyscale


Regarding Claim 8, Yokogawa in view of Kim discloses the array substrate according to claim 7, wherein: the intermediate section has a straight-line shape or an arc shape (Yokogawa, Figure 4, as annotated in the rejection of claim 7 above, discloses a straight-line shape of the intermediate section).

	Regarding Claim 15, Yokogawa in view of Kim discloses the array substrate according to claim 1, further comprising: a connection line, provided in the non-display region and having a first end and a second end, wherein the first end of the connection line is connected to the gate line at a side of the gate line in the second direction perpendicular to the first direction, and the second end of the connection line is connected to the gate signal output line (Yokogawa, Figure 4, as annotated below). 

    PNG
    media_image5.png
    399
    588
    media_image5.png
    Greyscale


	Regarding Claim 16, Yokogawa in view of Kim discloses the array substrate according to claim 15, further comprising: a jumper pad, wherein the second end of the gate signal output line and the second end of the connection line are respectively at opposite first and second sides of the jumper pad in the second direction, and connected to each other through the jumper pad (Yokogawa, Figure 4, as annotated in the rejection of claim 15 above).

	Regarding Claim 23, Yokogawa in view of Kim discloses the array substrate according to claim 2, wherein: a size of the jumper pad in the first direction is smaller than a size of the jumper pad in the second direction (Yokogawa, Figure 4, as annotated below). 

    PNG
    media_image6.png
    399
    588
    media_image6.png
    Greyscale


	Regarding Claim 24, Yokogawa in view of Kim discloses a display panel, comprising: the array substrate according to claim 1 (Yokogawa, Figures 1-4).

	Regarding Claim 25, Yokogawa in view of Kim discloses a display apparatus, comprising: the display panel according to claim 24 (Yokogawa, Figures 1-4). 

Claims 9-11, 14, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yokogawa in view of Kim in further view of Yaneda et al (US Publication No.: US 2013/0102115 A1 of record, “Yaneda”). 
	Regarding Claim 9, Yokogawa in view of Kim discloses the array substrate according to claim 1.
	Yokogawa fails to disclose a jumper pad, comprising a first connection sheet and a second connection sheet, wherein the first connection sheet is connected to and provided in a same layer as the gate line, and the second connection sheet is connected to and provided in a same layer as the gate 
	However, Yaneda discloses a similar substrate comprising a jumper pad, comprising a first connection sheet and a second connection sheet, wherein the first connection sheet is connected to and provided in a same layer as the gate line, and the second connection sheet is connected to and provided in a same layer as the gate signal output line, and the first connection sheet and the second connection sheet are connected through a via hole formed in the gate insulating layer (Yaneda, Figure 7, jumper pad 39, has a first connection sheet disposed in the same layer as and connected to gate line G1, and a second connection sheet disposed over gate insulating layer 22 and connected to gate signal output line 38; Paragraphs 0088-0089).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include a jumper pad as disclosed by Yaneda. One would have been motivated to do so for the purpose of connecting the gate line to the gate terminal while providing a cover for the via holes (Yaneda, Paragraph 0088).

	Regarding Claim 10, Yokogawa in view of Kim and Yaneda discloses the array substrate according to claim 9,
	Yokogawa fails to disclose that the jumper pad is located on a side of the common electrode leading wire facing the gate line the first direction.
	However, Yaneda discloses a similar substrate where the jumper pad is located on a side of the common electrode leading wire facing the gate line the first direction (Yaneda, Figure 3, jumper pad 39 is located facing the gate line G1 on a side of the common electrode leading wire CS). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include a jumper pad as disclosed by Yaneda. One would have been motivated to do so for the purpose of connecting the gate line to the gate terminal while providing a cover for the via holes (Yaneda, Paragraph 0088).


	Yokogawa fails to disclose that the second end of the gate signal output line is connected to the second connection sheet of the jumper pad at a side of the second connection sheet of the jumper pad in the second direction, and the gate line is connected to the first connection sheet of the jumper pad at a side of the first connection sheet of the jumper pad away from the non-display region in the first direction.
	However, Yaneda discloses a similar substrate where the second end of the gate signal output line is connected to the second connection sheet of the jumper pad at a side of the second connection sheet of the jumper pad in the second direction, and the gate line is connected to the first connection sheet of the jumper pad at a side of the first connection sheet of the jumper pad away from the non-display region in the first direction (Yaneda, Figure 3 and 7, at least one end of the gate signal output line 38 is connected to the end of the second connection sheet of the jumper pad 39 above the insulating layer 22 and the gate line G1 is connected to the first connection sheet in via hole H4 at a side away from the non-display region in a first horizontal direction).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include a jumper pad as disclosed by Yaneda. One would have been motivated to do so for the purpose of connecting the gate line to the gate terminal while providing a cover for the via holes (Yaneda, Paragraph 0088).

Regarding Claim 14, Yokogawa in view of Kim and Yaneda discloses the array substrate of claim 10, wherein: the gate signal output line comprises a lead-out section and a transfer section, and each of the lead-out section and the transfer section comprises a first end and a second end, and the first end of the lead-out section is connected to the shift register, the second end of the lead-out section is connected to the first end of the transfer section, the second end of the transfer section is connected to the gate line through the jumper pad, and an angle between the transfer section and the gate line is within a range of 45° to 90° (Figure 4, as annotated below, where the angle is within the claimed range). 

Yaneda also fails to explicitly disclose that in a direction parallel to the common electrode leading wire, a distance between an edge of the lead-out section facing the second connection sheet is greater than 18um. However, Yaneda discloses the general environment of having multiple intermediate members between the gate terminal or lead-out section and the gate line (Yaneda, Paragraphs 0088-0089). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that in a direction parallel to the common electrode leading wire, a distance between an edge of the lead-out section facing the second connection sheet is greater than 18um is the result-effective variable, and when this distance is optimized to the appropriate value within the specified parameters of a given substrate, the recognized results of creating reliable connections between components thereby improving display quality are realized. While Yaneda does not directly disclose that in a direction parallel to the common electrode leading wire, a distance between an edge of the lead-out section facing the second connection sheet is greater than 18um, Yaneda does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Yaneda, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that in a direction parallel to the common electrode leading wire, a distance between an edge of the lead-out section facing the second connection sheet is greater than 18um for the purpose of strengthening connections between metal layers thereby improving signal output and display quality. 

    PNG
    media_image2.png
    399
    588
    media_image2.png
    Greyscale


Regarding Claim 17, Yokogawa in view of Kim discloses the array substrate according to claim 15, further comprising: a gate insulating layer covering the gate line, the gate signal output line being provided on the gate insulating layer (Yokogawa, Figure 8, gate line G, gate insulating layer 11, gate signal output line 42). 
Yokogawa fails to disclose a common electrode leading wire, provided in a same layer as the gate line, and extending in a direction crossing the gate line; and a gate insulating layer covering the common electrode leading wire. 
However, Kim discloses a similar substrate comprising a common electrode leading wire, provided in a same layer as the gate line, and extending in a direction crossing the gate line; and a gate insulating layer covering the common electrode leading wire (Kim, Figures 6A-6B, common electrode leading wire SL/BL, gate insulating layer GI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include common electrode leading wire as 
Yokogawa also fails to disclose a jumper pad, comprising a first connection sheet and a second connection sheet, wherein the first connection sheet and the second connection sheet are connected through a via hole formed in the gate insulating layer, the second end of the gate signal output line is connected to the second connection sheet at a first side of the jumper pad in the second direction and the second connection sheet is provided in a same layer as the gate signal output line, and the second end of the connection line is connected to the first connection sheet at a second side opposite to the first side, of the jumper pad in the second direction and the first connection sheet is provided in a same layer as the connection line and the gate line. 
	However, Yaneda discloses a similar substrate comprising a jumper pad, comprising a first connection sheet and a second connection sheet, wherein the first connection sheet and the second connection sheet are connected through a via hole formed in the gate insulating layer, the second end of the gate signal output line is connected to the second connection sheet at a first side of the jumper pad in the second direction and the second connection sheet is provided in a same layer as the gate signal output line, and the second end of the connection line is connected to the first connection sheet at a second side opposite to the first side, of the jumper pad in the second direction and the first connection sheet is provided in a same layer as the connection line and the gate line.  (Yaneda, Figure 7, jumper pad 39, has a first connection sheet disposed in the same layer as and connected to gate line 41b via connection line 41a, and a second connection sheet disposed over gate insulating layer 22 and connected to gate signal output line 38; Paragraphs 0088-0089).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include a jumper pad as disclosed by Yaneda. One would have been motivated to do so for the purpose of connecting the gate line to the gate terminal while providing a cover for the via holes (Yaneda, Paragraph 0088).

	Regarding Claim 19, Yokogawa in view of Kim and Yaneda discloses the array substrate of claim 17.

	However, Yaneda discloses a similar substrate where the connection line comprises a first connection line portion and a second connection line portion, a first end of the second connection line portion of the connection line is connected to the gate line, and a second end of the second connection line portion of the connection line is connected to a first end of the first connection line portion of the connection line, and a second end of the first connection line portion of the connection line is connected to the first connection sheet of the jumper pad (Yaneda, Figure 7, as annotated below). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include a jumper pad and connection line as disclosed by Yaneda. One would have been motivated to do so for the purpose of connecting the gate line to the gate terminal while providing a cover for the via holes (Yaneda, Paragraph 0088).


    PNG
    media_image7.png
    351
    616
    media_image7.png
    Greyscale


	Regarding Claim 22, Yokogawa in view of Yaneda and Kim discloses the array substrate of claim 19.
	Yokogawa fails to disclose that the second connection line portion of the connection line has a straight-line shape, and an angle between the second connection line portion of the connection line and the first connection line portion is within a range of 30° to 60° or the first connection line portion of the connection line and the gate line form an angle of 45° to 90° with each other.
	However, Yaneda discloses a similar substrate where the second connection line portion of the connection line has a straight-line shape, and an angle between the second connection line portion of the connection line and the first connection line portion is within a range of 30° to 60° or the first connection line portion of the connection line and the gate line form an angle of 45° to 90° with each other (Yaneda, Figure 7, as annotated in the rejection of claim 19 above, discloses a second connection portion with a straight-line shape, and a 90 degree angle formed between the first connection line portion and the gate line 41b). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the substrate as disclosed by Yokogawa to include a connection line as disclosed by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871